302 So. 2d 37 (1974)
Lovic C. DESORMEAUX
v.
INEXCO OIL COMPANY.
No. 55377.
Supreme Court of Louisiana.
October 28, 1974.
Writ refused. On the facts found by the Court of Appeal, the result is correct.
BARHAM, CALOGERO, and MARCUS, JJ., are of the opinion the writ should be granted.
TATE, J., additionally concurs on the ground that the lessee, which breached its fiduciary obligation to its lessor by draining the latter's unleased land, cannot now recover contributive costs without tendering the value of the hydrocarbon it drained.